Case 2:19-cv-00085-JMS-DLP Document 67-12 Filed 11/20/19 Page 1 of 5 PageID #: 2350




                                                                  Exhibit L
Case 2:19-cv-00085-JMS-DLP Document 67-12 Filed 11/20/19 Page 2 of 5 PageID #: 2351




                                                                  Exhibit L
Case 2:19-cv-00085-JMS-DLP Document 67-12 Filed 11/20/19 Page 3 of 5 PageID #: 2352




                                                                  Exhibit L
Case 2:19-cv-00085-JMS-DLP Document 67-12 Filed 11/20/19 Page 4 of 5 PageID #: 2353




                                                                  Exhibit L
Case 2:19-cv-00085-JMS-DLP Document 67-12 Filed 11/20/19 Page 5 of 5 PageID #: 2354




                                                                  Exhibit L
